Citation Nr: 1449687	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1999.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2007 rating decision, by the Jackson, Mississippi, Regional Office (RO), which denied the Veteran's claim for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with sciatica and severe limitation of motion.  He perfected a timely appeal to that decision.  

In July 2012, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2012.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated September 18, 2014, has been associated with his paperless claims file.  The Virtual VA electronic file reflects that additional CAPRI/VA records were added in October 2014, consisting of records until July 2014.  None of these additional records pertains to the issue on appeal.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is not manifested by incapacitating episodes having a total duration of at least six weeks during a 12-month period.  Bedrest has not been prescribed.   

2.  Degenerative disc disease of the lumbar spine is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The low back retains functional flexion greater than 30 degrees.  

3.  Resolving all doubt in the Veteran's favor, he has right lower extremity radiculopathy manifested by intermittent pain that involves the sciatic nerve, commensurate with mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2013).  

2.  Resolving all doubt in the Veteran's favor, a separate 10 percent rating, but no higher, is warranted for right lower extremity radiculopathy (sciatica).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2007 from the RO to the Veteran, which was issued prior to the RO decision in October 2007.  Additional letters were issued in June 2008 and July 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of this appeal.  Further, a review of the Virtual VA paperless claims system reveals that the Veteran's VA treatment records dated through July 2014 have been associated with his paperless claims file.  Accordingly, the terms of the Board's July 2012 remand have been met in this regard.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Taken together, they provide the information necessary to apply the relevant rating criteria.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA. 


II.  Factual background.

By a rating action in September 2000, the RO granted service connection for degenerative disc disease, lumbar spine, evaluated as 20 percent disabling, effective November 1, 1999.  A rating action in January 2003 assigned a 40 percent rating for degenerative disc disease of the lumbar spine with sciatica and severe limitation of motion, effective September 27, 2002.  

The Veteran's claim for an increased rating for the lumbar spine disorder (VA Form 21-4138) was received in June 2007.  In conjunction with the claim, the Veteran was afforded a VA examination in August 2007.  At that time, he reported that the back pain started around 1991 or 1992 while doing PT.  The Veteran indicated that he has had chronic pain radiating to the right leg to his right heel area intermittently.  The Veteran indicated that he has two types of flare-ups.  He described one flare up pain that is a sharp pain that occurs twenty to twenty five times per day lasting only 10 seconds; he described the severity of that pain as 8 out of 10, and he noted that it occurs with bending and twisting at the waist and sitting down or bending over.  The Veteran reported that the other type of flare up is sharp, stabbing and pressing that is and 8 out of 10.  The Veteran noted that those flare-ups occur maybe once a week and lasts up to 10 hours.  He further noted that the flare-up is precipitated by bending, twisting at the waist or unknown causes and it occurs just upon waking up sometimes.  He uses no assistive devices, and neither of his flare-ups affects his activities of daily living; however, on his job as a letter carrier at the Post Office, he has reduced productivity and efficiency.  He has not been given bed rest r the last 12 months for back pain.  

On examination, it was noted that the Veteran's gait was normal and posture erect.   He had no cervical or thoracolumbar tenderness, spasm or deformity.  Straight leg raising produced low back pain without radicular symptoms.  He had 2+ patellar and ankle reflex.  Forward flexion was from 0 degrees to 65 degrees, limited by pain.  Extension was from 0 degrees to 30 degrees with pain at the extreme.  Right and left lateral flexion was from 0 degrees to 30 degrees with pain at the extreme.  Lateral rotation was from 0 degrees to 45 degrees, bilaterally.  The examiner noted that the Veteran was able to heel and toe walk without difficulty.  Lumbar x-ray performed in March 2006 revealed degenerative changes of the lumbar spine disks and mild degenerative changes at the L4-L5 disk.  The pertinent diagnosis is lumbar spine with degenerative disk disease with decreased range of motion.  The examiner stated that additional limitation of motion due to repetitive use or flare-ups cannot be determined without resorting to mere speculation.  

Of record is the report of an MRI of the lumbar spine, performed in June 2008, which revealed a large L5-S1 central disc herniation with bilateral nerve root impingement.  L4-5 disc herniation with nerve root impingement on the right was also shown.  

Received in July 2008 were treatment reports from Kessler Air Force Base Medical Center, which shows that the Veteran was seen on April 21, 2008 for complaints of chronic low back pain.  The Veteran described the back pain aching, stabbing and burning; he described the severity as a 6 out of 10.  The Veteran related that the back pain is exacerbated by walking his mail route.  The Veteran noted that the back pain has recently started affecting his knees.  Examination revealed a painless range of motion.  The back was nontender with normal inspection.  Straight leg raising was negative bilaterally.  The clinical diagnosis was low back pain, acute, chronic.  

On the occasion of another VA examination in December 2009, the Veteran reported having daily aching pain in the lower back.  He did not report using any assistive device and he had no limitation to walking.  On examination, it was noted that gait and posture were normal.  No kyphosis, list, scoliosis or lumbar flattening was noted.  No ankylosis of the thoracolumbar spine was noted.  No pain, spasm, tenderness, or weakness was noted.  Motor strength was 5/5, and deep tendon reflexes were 2+.  Muscle tone was normal and no atrophy was noted.  Forward flexion was from 0 degrees to 60 degrees.  Extension was from 0 degrees to 15 degrees.  Right lateral flexion was from 0 to 15 degrees, and left lateral flexion was 0 to 20 degrees.  Lateral rotation was from 0 degrees to 20 degrees, bilaterally.  The examiner stated that there was no objective evidence of pain on active motion, and there was no additional limitation of motion with repetitive motion.  Lasegue's sign was negative.  It was noted that the Veteran had not lost any time from work during the last 12 months due to back pain.  It was reported that he left USPS after 8 years because of low back pain and due to the fact that he left town.  It was reported that the Veteran was currently working full time as a teacher, and his low back pain had had no significant effects on his occupation.  

Received in August 2012 were treatment reports from Kessler Air Force Base dated from August 2005 to July 2012.  These records show that the Veteran was seen at the emergency room in April 2008 with complaints of chronic low back pain; he reported that the condition started around 1993, but has recently started affecting his knees.  It was noted that the Veteran had degenerative disk and sciatic nerve.  The clinical impression was low back pain, chronic, acute.  The Veteran was seen in January 2012 with complaints of back pain with intermittent right lower extremity pain to the thigh.  The assessment was degenerative disc disease and degenerative joint disease of the lumbar spine, herniated nucleus pulpous, and lumbar radiculopathy.  

The Veteran was afforded another VA examination in October 2012.  The Veteran noted that he developed low back pain during PT exercises in 1994; he was diagnosed with lumbar strain.  The Veteran indicated that he continued to have back pain with radiation of pain down the back of the right leg to the toes during military service.  Since his last VA examination in 2007, he continued to have low back pain but the pain down the right leg has improved.  He stated that it no longer goes to the toes but stops at the back of the right knee.  The Veteran stated that he has been exercising and playing sports with his son which seemed to improve his symptoms.  He was doing much better until he moved the wrong way while transporting boxes on a dolly for his current job at Gulfport Memorial as a currier.  It was noted that his current job entails lifting boxes and moving the large boxes and if he moves the wrong way during lifting or transporting boxes he will have increased sharp pain to the back with radiation down the back of the right leg to the knee.  The Veteran also stated that he has constant sharp pain to the low back with intermittent radiation to the right buttocks and the knee.  The Veteran indicated that he had not been hospitalized for his low back condition and has not had to miss work.  It was noted that the Veteran was seen for back pain in January 2012 at KAFB.  He stated that his low back pain got better after leaving his post office job for teaching in the Bahamas; he has reoccurrence over SI joint after pulling car and lifting patient in the new job at Gulfport Memorial Hospital; he was treated with muscle relaxant and Acetaminophen and physical therapy.  The Veteran related that he has a steady sharp pain on a daily basis and rates the pain as a 4 out of 10; he has been treated with physical therapy and exercise.  He takes Ibuprofen for back pain as needed.  The Veteran stated that he has flare-ups with increased activity the pain is sharp and rates it a 10 out of 10.  

On examination, forward flexion was from 0 degrees to 60 degrees, with painful motion starting at 60 degrees.  Extension was from 0 degrees to 30 degrees with no objective evidence of pain with movement.  Right and left lateral flexion was from 0 degrees to 20 degrees with pain at the extreme.  Lateral rotation was from 0 degrees to 15 degrees, bilaterally, with pain at the extreme.  The examiner noted that the Veteran did not have additional limitation in range of motion following repetitive use testing.  The examiner did note that the Veteran had functional impairment caused by pain on movement.  The examiner also noted that the Veteran had tenderness over the thoracolumbar spine; he also had guarding and/muscle spasm, but it did not result in abnormal gait.  Muscle strength testing was 5/5 in all joints.  No muscle atrophy was noted.  Deep tendon reflexes were 2+ for knee and ankle.  Sensory examination was reported to be normal.  Straight leg raising was positive on the right and negative on the left.  The examiner noted that the Veteran had radicular pain, which was described as mild intermittent pain in the right lower extremity.  No paresthesia and no numbness.  The examiner stated that sciatic nerve is involved (L4/L5/S1/S2/S3 nerve roots).  No other neurological findings related to the lumbar condition were noted, including bowel and bladder problems.  The examiner noted that the Veteran does have intervertebral disc syndrome (IVDS); however, he had not had any incapacitating episodes in the past 12 months.  It was noted that the Veteran was currently using a brace occasionally.  The pertinent diagnoses were degenerative disc disease of the lumbar spine, and mild right lower extremity radiculopathy, with mild functional limitations.  The examiner stated that the Veteran's back condition does not impact his ability to work.  


III. Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1(2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Increased rating for degenerative disc disease, lumbar spine. 

The veteran is presently assigned a 40 percent evaluation for degenerative disc disease of the lumbar spine with sciatic and severe limitation of motion, under Diagnostic Code 5243.  40 percent contemplates forward flexion of the thoracolumbar spine to 30 degrees or less.  It is the maximum evaluation assignable for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher evaluation may be assigned is there is unfavorable ankylosis or if there are a certain number of incapacitating episodes requiring bed rest.  

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5237 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

For purposes of this case, the Board notes that under DC 5003 for degenerative arthritis, ratings are based on the limitation of motion of the affected joint or joints.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. DC 5010 states that traumatic arthritis should be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), DCs 5003, 5010.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the Veteran may receive a 60 percent disability rating by showing that he suffered incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The Veteran has not reported any such problem; in fact, during the recent VA examination in October 2012, the Veteran denied any incapacitating events in the past 12 months.  And, on the occasion of the December 2009 VA examination, the Veteran indicated that he had not lost any time from work in the last 12 months; the examiner noted that the back disorder had had no significant effects on the Veteran's usual occupation or usual daily activities.  Based upon the evidence of record, the Board finds the Veteran does not qualify for a 60 percent disability evaluation under the criteria rating based on incapacitating episodes (that is, episodes requiring bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71(a), Diagnostic Code 5243 (2007).  At no time has bed rest been prescribed.  

The Veteran's back disorder may also be rated under the General Rating Formula for Diseases and Injuries of the Spine.  To receive a 50 percent rating for a thoracolumbar spinal condition under the Rating Schedule, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  But the evidence of record does not demonstrate unfavorable ankylosis of the entire or thoracolumbar spine.  Accordingly, an evaluation in excess of 40 percent for a lumbar spine disability is not warranted.  38 C.F.R. § 4.71a, General Rating Formula.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2013), addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain, throughout the time period.  See also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the Veteran reported in December 2009 that his back pain did not cause any limitations to walking and has not had any unusual effects on his daily activities.  The examination showed that the Veteran flexed to 60 degrees, and extended to 15 degrees.  Repeat flexion and extension of his back produced no indication of pain, weakness or fatigue.  He had right lateral flexion 15 degrees and left lateral flexion to 20 degrees.  He had right and left lateral rotation to 20 degrees.  This was all done repetitively without indication of pain, weakness, or fatigue.  In October 2012, the Veteran had forward flexion to 60 degrees, with painful motion starting at 60 degrees.  Extension was to 30 degrees with no objective evidence of pain with movement.  Right and left lateral flexion was to 20 degrees with pain at the extreme; and lateral rotation was to 15 degrees, bilaterally, with pain at the extreme.  The examiner noted that the Veteran did not have additional limitation in range of motion following repetitive use testing.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, Id.  Regardless of these findings or any other lay or medical evidence, the Veteran is at the maximum evaluation for functional limitation of motion.  See Johnston, supra.  

The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca, supra.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence establishes the presence of unfavorable ankylosis.  

The Board has also considered whether the Veteran's low back disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, while the Veteran reports that he experienced daily pain, there were no recurring periods of hospitalization.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than that already assigned, that doctrine is not further applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

B.  Entitlement to a Separate Evaluation for right lower extremity radiculopathy.

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

First, the Board finds that the record reflects no bowel or bladder impairment.  In particular, the October 2012 VA examiner noted no neurologic abnormalities such as bowel or bladder impairment.  The December 2009 VA examiner also noted a negative history of bowel and bladder dysfunction.  There is also no other evidence of such abnormalities contained in the claims file.  A separate evaluation based upon these abnormalities is therefore not warranted.  

However, the Board finds that separate evaluation based upon right lower extremity radiculopathy is warranted.  Significantly, the Veteran's statements reflect continued complaints of chronic low back pain with radiation of pain into the right lower extremity.  Treatment records from Kessler Air Force Base, dated in April 2008, noted problems with degenerative disc and sciatic nerve.  Another treatment note from KAFB, dated in January 2012, reported that the Veteran had intermittent pain in the right leg up to the thigh; the assessment was lumbar radiculopathy.  Again, during the October 2012 VA examination, the Veteran reported that he had constant sharp pain to the low back with intermittent radiation to right buttocks and knee.  Straight leg raising was positive on the right.  And, the examiner reported mild intermittent pain in the right lower extremity due to the involvement of the sciatic nerve.  The examiner reported a diagnosis of right lower extremity radiculopathy.  

Considering this evidence in the light most favorable to the Veteran, the Board finds that a separate 10 percent rating, but no higher, for mild radiculopathy of the right lower extremity under 38 C.F.R. § 4.124a, DC 8520 is warranted.  Deep tendon reflexes are present and equal; there is no associated muscle atrophy; and the motor strength in the lower extremities is normal.  No more than mild symptoms are exhibited and moderate incomplete paralysis is not shown.  38 C.F.R. § 4.71a, General Rating Formula (Note 1); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  


ORDER

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied. 

A separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity is allowed, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


